DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/1/22 has been entered.

Response to Arguments
Applicant's arguments filed 8/2/22 have been fully considered but they are not persuasive.  Applicant argues, page 7, that the prior art of Selker fails to teach a thermal source disposed on the waveguide.  Applicant states that no prior art shows such a configuration and that the examiner’s position is based on hindsight.  Applicant further points to Tarvin for not curing the deficiencies of Selker.
	The examiner respectfully disagrees.  Applicant states that the configuration (of a single thermal source disposed on the waveguide) is shown and described in applicant’s present disclosure.  The only support for this configuration is Fig. 3.  The discussion of Fig. 3 and heating element 312 includes [0046].  There is no discussion whatsoever of any temperature changing element being disposed on the waveguide and therefore no discussion of advantages or disadvantages as noted by the examiner “The induced temperature change must be detectable by the sensor regardless of where the temperature change occurs.  Having the temperature sensor/waveguide together with the temperature induction element will ensure the positional relationship between the two.  On the other hand, positioning the two separately would allow for easier replacement in the event that one of the waveguide or temperature changing elements requires repair or replacement.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to connect the DTS 20 to the waveguide (optical fiber 38) of Selker in order to have the two elements connected and thereby have a more precise positional relationship.”  A person having ordinary skill in the art before the effective filing date of the invention could reasonably expect that a temperature changing element can be positioned on or adjacent a waveguide given that neither element changes functionality or achieves a new and unexpected result whether positioned together or separately.   This is evidenced by US20080181554 (herein after “Taverner”) which teaches DTS using an optical fiber 108 which is positioned within a well 102 to detect temperature along the well. The cable may be deployed outside the casing, along the well screen or where ever temperature sensing is desired within the well.  There is no restriction regarding where the heating or cooling can come from, it is merely sensing a temperature along the length of the fiber 108.   Therefore, the heater and optical fiber retain the same functionality whether or not they are disposed on or near one another. 
	With respect to the use of a temperature changing element at one location: The temperature changing element has no dimension and no indication of any thermal output.  As long as the temperature change affected can be detected where desired along the optical fiber, then the detection of a thermal change in fluid from the temperature changing source to a detected position of temperature on the fiber optic can be used to carry out distributed temperature sensing.  Choosing sufficient heating to affect a temperature change at one location is necessary in order to detect a temperature change proximate/downstream is within the scope of a person having ordinary skill in the art and the basic principle of DTS.  A single heat source can affect temperature change, but depending on the inflow to the environment (and the output heat, the temperature of the incoming fluid), the temperature change can dissipate quickly and the affected change will not be detectable at a distance from the heat source.  Using a plurality of heating elements allows the device of Selker to detect inflow along the length of the fluid-containing environment 34 by using multiple heat sources.  The heating elements are used in conjunction with an optical fiber having finer spatial resolution that the spacing of the heating elements, thus allowing them to track movement and dissipation of heat from each of the heating locations along the length of the optical fiber.  Therefore, a greater number of heating elements will increase the accuracy or resolution of the fluid movement profile along the length of the waveguide.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a temperature changing element disposed at one location in order to detect inflow only around the one temperature changing element.  
	 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8, 9, 17, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  There is no support for claim 8 wherein the temperature change is effected by pumping a heating fluid or a cooling fluid to the first location, claim 9 wherein the temperature change is effected by an exothermic chemical reaction or an endothermic chemical reaction at the first location, claim 17 wherein the means for effecting a temperature change comprises a heating fluid or a cooling fluid that is pumped to the location in the wellbore, and claim 18 wherein the means for effecting a temperature change is an exothermic chemical reaction or an endothermic chemical reaction at the first location.  It is unclear if or how the pumping of heating or cooling fluid to the first location is achieved by a temperature changing element disposed on a waveguide.  Likewise, it is unclear if or how an exothermic chemical reaction or an endothermic chemical reaction at the first location is achieved with the temperature changing element disposed on a waveguide.   The endo- or exothermic reactions are taught as alternatives to an electrically powered heating element [0050-0051]. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9, and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claims 8 and 9 recite the limitation "the first location" in respective line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation “the means for effecting temperature change” in line 2.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 7-12, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over 
Claim 1: Selker teaches a method of determining movement of a fluid into or out of a subsurface wellbore (elongate hole 36 in a fluid containing environment 34; this elongate hole 36 is referred to as a well or the well throughout the specification including end col. 3- col. 4, line 49), to thereby enable accurate allocation of fluids being produced by or injected into each of several zones of the wellbore (estimating fluid movement based on sensed temperature; claim 1; Fig. 3, 4), comprising: 
	effecting a semi-continuous or pulsed temperature change (col. 2, lines 39-42: The heating power may be varied through time, for example being intermittently turned on and off in order to monitor rates of changes of temperature with the initiation or cessation of heating.) by a temperature changing element (heating elements 22, 24 distributed along the well 36, Fig. 3) disposed directly within the wellbore (see Fig. 3) in the fluid; a waveguide (optical fiber 38) that receives a signal indicative of temperature within the wellbore (the distributed temperature sensor (DTS) 20 together with the optical fiber monitors temperature); 
	measuring a temperature of the fluid at a plurality of sensing locations downstream of the location of the temperature change (direction and quantity of heat movement are determined from the measured temperatures which are measured along the DTS 20 including fiber optic cable 38, therefore it is understood that the DTS is positioned downstream of the various temperature changes induced by heating elements 22, 24), wherein a change in temperature between each of the plurality of sensing locations is representative of fluid flow within the wellbore (claim 12:  using a fiber optic distributed temperature sensor, monitoring temperature at a plurality of locations co-located with the heating mechanism assembly; based on output from the fiber optic distributed temperature sense, sensor, use an inversion algorithm to evaluate the evaluating direction and quantity of heat movement within the fluid containing environment; and based on evaluation of direction and quantity of heat movement, estimating properties of the fluid containing environment including fluid movement in the vicinity of the heating mechanism assembly.); and 
	using a model, determining, for a plurality of points of interest, a fluid flow direction, bulk flow rate and/or a cumulative flow rate contribution (claims 1-3: the processed data from the DTS indicates velocity of fluid movement parallel and perpendicular to a longitudinal orientation of the monitoring system within the well.  Therefore, the flow direction is monitored.).
	Selker fails to teach a temperature changing element disposed directly within the wellbore in the fluid at one location. 
	However, the use of one temperature changing element versus a plurality of temperature changing elements appears to have no criticality.  The temperature changing element has no dimension and no indication of any thermal output.  As long as the temperature change affected can be detected where desired along the optical fiber, then the detection of a thermal change in fluid from the temperature changing source to a detected position of temperature can be used to carry out distributed temperature sensing.  Choosing sufficient heating to affect a temperature change at one location is necessary in order to detect a temperature change proximate/downstream is within the scope of a person having ordinary skill in the art and the basic principle of DTS.  A single heat source can affect temperature change, but depending on the inflow to the environment (and the output heat, the temperature of the incoming fluid), the temperature change can dissipate quickly and the affected change will not be detectable at a distance from the heat source.  Using a plurality of heating elements allows the device of Selker to detect inflow along the length of the fluid-containing environment 34.  The heating elements are used in conjunction with an optical fiber having finer spatial resolution that the spacing of the heating elements, thus allowing them to track movement and dissipation of heat from each of the heating locations along the length of the optical fiber.  Therefore, a greater number of heating elements will increase the accuracy of the fluid movement profile along the length of the waveguide.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a temperature changing element disposed at one location in order to detect inflow only around the one temperature changing element. 
	Selker fails to teach wherein the temperature changing element is disposed on the waveguide. However, Selker places the temperature changing elements 22, 24 proximal to the fiber optic cable 38 of the DTS instrument 20 (col. 5, lines 4-20).  The temperature changing element and the waveguide of the instant invention have no operative interaction beyond being physically held together in proximity.  The DTS 20 and waveguide 38 of Selker are such that the temperature induced by the temperature changing elements 22, 24 can be detected by the optical fiber 38 and DTS 20. 
	Disposing a temperature changing element disposed on the waveguide or near the waveguide is a design choice within the scope of a person having ordinary skill in the art.  The induced temperature change must be detectable by the sensor regardless of where the temperature change occurs.  Having the temperature sensor/waveguide together with the temperature induction element will ensure the positional relationship between the two.  On the other hand, positioning the two separately would allow for easier replacement in the event that one of the waveguide or temperature changing elements requires repair or replacement.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to connect the DTS 20 to the waveguide (optical fiber 38) of Selker in order to have the two elements connected and thereby have a more precise positional relationship downhole.
	Selker fails to teach specifically that a time of flight model is used. 
	However, Tarvin teaches [0004-0005] that a DTS system uses optical time domain reflectometry (OTDR) wherein a pulse of optical energy is launched into an optical fiber and the backscattered optical energy returning from the fiber is observed as a function of time, which is proportional to distance along the fiber from which the backscattered light is received.
	Therefore, while not specifically referred to as a time-of-flight (TOF) model, the sensing principles of the DTS 20 and fiber optic cable 38 of Selker uses a time-of-flight principle based upon the emitted and reflected pulses as a function of time using the optical fiber. 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the device of Selker in view of Tarvin and calculate a flow direction and flow rate (velocity) using the distributed temperature sensing (DTS) as taught by Selker including using a time-of-flight model.
	
Claim 2:  Selker in view of Tarvin teaches the device of claim 1, previous.  Selker teaches wherein the plurality of sensing locations are in the wellbore (the temperature is sensed along the fiber optic cable 38.  This is discussed with respect to Fig. 3 wherein the plots 52, 54, 56 show the plot of temperature versus distance. See col. 3, lines 28-44).

Claim 3. Selker in view of Tarvin teaches the device of claim 1, previous.   Selker fails to teach wherein the temperature or change in temperature is sensed using a distributed fiber optic sensing system, making use of Rayleigh, Brillouin, or Raman backscatter signals individually or in combination.
	However, Tarvin teaches [0004-0005] that a DTS system uses optical time domain reflectometry (OTDR) wherein a pulse of optical energy is launched into an optical fiber and the backscattered optical energy returning from the fiber is observed as a function of time, which is proportional to distance along the fiber from which the backscattered light is received. This backscattered light includes the Rayleigh, Brillouin, and Raman spectra. The Raman spectrum is the most temperature sensitive with the intensity of the spectrum varying with temperature, although Brillouin scattering and in certain cases Rayleigh scattering are also temperature sensitive. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the device of Selker including a fiber optic cable for temperature sensing in order to make use of the known technique including backscatter signals as taught by Tarvin, in order to obtain a complete temperature profile along the entire length of the optical fiber. 

Claim 7:  Selker in view of Tarvin teaches the method of claim 1, previous.  Selker teaches wherein the temperature modifying element is selected from one or more of the following: an electrically powered heating element (col. 4, lines 6-20: the system is energized and de-energized and discussed as “electric heating”), a radiation source, or a piezoelectric element.

Claim 8, as best understood: Selker in view of Tarvin teaches the method of claim 1, previous.  Selker teaches wherein the temperature change is effected by pumping a heating fluid or a cooling fluid to the first location (col. 4, lines 17-22: A variety of methods in addition to electric heating described herein may be employed to create varying temperature within a structure, such as using heated or chilled fluid, chemical reactions, expanding or compressed gas, phase changes that absorb or release heat, or a wide variety of other configurations of electrical heating elements.).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the electrical heating or any of the other heating means and requirement to deploy and effectively use the heating means (including a pump) in order to have more than one source in the event of failure of a heating source to have a back-up.

Claim 9, as best understood: Selker in view of Tarvin teaches the method of claim 1, previous.  Selker teaches wherein the temperature change is effected by an exothermic chemical reaction or an endothermic chemical reaction at the first location (col. 4, lines 17-22: A variety of methods in addition to electric heating described herein may be employed to create varying temperature within a structure, such as using heated or chilled fluid, chemical reactions, expanding or compressed gas, phase changes that absorb or release heat, or a wide variety of other configurations of electrical heating elements.).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the electrical heating or any of the other heating means and requirement to deploy and effectively use the heating means in order to have more than one source in the event of failure of a heating source to have a back-up.

Claim 10:  Selker in view of Tarvin teaches the method of claim 1, previous.  Selker teaches wherein the temperature is affected in at least one of a semi-continuous manner and a pulsed manner (col. 2, lines 39-42: The heating power may be varied through time, for example being intermittently turned on and off in order to monitor rates of changes of temperature with the initiation or cessation of heating.)

Claim 11: Selker in view of Tarvin teaches the device of claim 1, previous.  Selker teaches wherein the heat flow profile is generated using a steady-state or transient thermal analysis of heat flow (col. 4, lines 6-16: It may be useful in such systems to have the heating be intermittent in time, so that as well as monitoring steady-state temperatures achieved with heating, the increases in temperature after energizing the system and the decay in heating after de-energizing of heating may be analyzed. The changes and rates of changes of temperature as heat is initiated or halted may reveal useful information regarding the geohydrology in the vicinity of the system and well. There may also be value in energizing only portions of the system, for example every other area with higher heating power along the well.)

Claim 12:  Selker in view of Tarvin teaches the device of claim 11, previous.  Selker in view of Tarvin fails to teach measuring a flow rate of the fluid at one or more flow rate sensing locations downstream of the location of the temperature change; using a time of flight model, determining, for a second plurality of points of interest, a fluid flow direction, bulk flow rate and/or a cumulative flow rate contribution.
	However, measuring the flow rate down stream of the location of temperature change can be done in order to obtain a verification of the total flow rate to validate the flow rate(s) detected from the plurality of locations and would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention. Additionally, using a time of flight model and determining, for a second plurality of points of interest, a fluid flow direction, bulk flow rate and/or a cumulative flow rate contribution is merely duplication.  Selker indicates velocity of fluid movement both parallel and perpendicular to the geohydrology monitoring system (claims 1-3). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the invention of Selker in view of Tarvin and determine for a second plurality of points of interest, a fluid flow direction, bulk flow rate and/or a cumulative flow rate contribution in order to have a more complete analysis from more points in the wellbore and therefore a better understanding of the inflow along different points along the wellbore.

Claim 14:  Selker teaches a system for determining movement of a fluid into or out of a subsurface wellbore (elongate hole 36 in a fluid containing environment 34; this elongate hole 36 is referred to as a well or the well throughout the specification including end col. 3- col. 4, line 49), to thereby enable accurate allocation of fluids being produced by or injected into each of several zones of the well (estimating fluid movement based on sensed temperature; claim 1; Fig. 3, 4), comprising:
	means for effecting a temperature change disposed directly within the wellbore in the fluid at a first location in the wellbore, the means for effecting a temperature change (col. 2, lines 39-42: The heating power may be varied through time, for example being intermittently turned on and off in order to monitor rates of changes of temperature with the initiation or cessation of heating.; heating elements 22, 24 distributed along the well 36, Fig. 3)  disposed directly within the wellbore in the fluid at one or more locations in the wellbore (see Fig. 3), the means for effecting temperature change being disposed near a waveguide (optical fiber 38) that receives a signal indicative of temperature within the wellbore (the distributed temperature sensor (DTS) 20 together with the optical fiber monitors temperature);
	means for measuring a temperature of the fluid at a plurality of sensing locations downstream of the location of the temperature change (direction and quantity of heat movement are determined from the measured temperatures which are measured along the DTS 20 including fiber optic cable 38, therefore it is understood that the DTS is positioned downstream of the various temperature changes induced by heating elements 22, 24), wherein a change in temperature between the first location and each of the plurality of sensing locations is representative of heat flow within the wellbore (claim 12:  using a fiber optic distributed temperature sensor, monitoring temperature at a plurality of locations co-located with the heating mechanism assembly; based on output from the fiber optic distributed temperature sense, sensor, use an inversion algorithm to evaluate the evaluating direction and quantity of heat movement within the fluid containing environment; and based on evaluation of direction and quantity of heat movement, estimating properties of the fluid containing environment including fluid movement in the vicinity of the heating mechanism assembly.); and 
	means for using a model, determining, for a plurality of points of interest, a fluid flow direction, bulk flow rate and/or a cumulative flow rate contribution (claims 1-3: the processed data from the DTS indicates velocity of fluid movement parallel and perpendicular to a longitudinal orientation of the monitoring system within the well.  Therefore, the flow direction is monitored by processing logic 12 and storage 16. Col. 5, line 21- col. 6, line 4).
	Selker fails to teach a temperature changing element disposed directly within the wellbore in the fluid at one location. 
	However, the use of one temperature changing element versus a plurality of temperature changing elements appears to have no criticality.  The temperature changing element has no dimension and no indication of any thermal output.  As long as the temperature change affected can be detected where desired along the optical fiber, then the detection of a thermal change in fluid from the temperature changing source to a detected position of temperature can be used to carry out distributed temperature sensing.  Choosing sufficient heating to affect a temperature change at one location is necessary in order to detect a temperature change proximate/downstream is within the scope of a person having ordinary skill in the art and the basic principle of DTS.  A single heat source can affect temperature change, but depending on the inflow to the environment (and the output heat, the temperature of the incoming fluid), the temperature change can dissipate quickly and the affected change will not be detectable at a distance from the heat source.  Using a plurality of heating elements allows the device of Selker to detect inflow along the length of the fluid-containing environment 34.  The heating elements are used in conjunction with an optical fiber having finer spatial resolution that the spacing of the heating elements, thus allowing them to track movement and dissipation of heat from each of the heating locations along the length of the optical fiber.  Therefore, a greater number of heating elements will increase the accuracy of the fluid movement profile along the length of the waveguide.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a temperature changing element disposed at one location in order to detect inflow only around the one temperature changing element. 
	Selker fails to teach wherein the temperature changing element is disposed on the waveguide. However, Selker places the temperature changing elements 22, 24 proximal to the fiber optic cable 38 of the DTS instrument 20 (col. 5, lines 4-20).  The temperature changing element and the waveguide of the instant invention have no operative interaction beyond being physically held together in proximity.  The DTS 20 and waveguide 38 of Selker are such that the temperature induced by the temperature changing elements 22, 24 can be detected by the optical fiber 38 and DTS 20. 
	Disposing a temperature changing element disposed on the waveguide or near the waveguide is a design choice within the scope of a person having ordinary skill in the art.  The induced temperature change must be detectable by the sensor regardless of where the temperature change occurs.  Having the temperature sensor/waveguide together with the temperature induction element will ensure the positional relationship between the two.  On the other hand, positioning the two separately would allow for easier replacement in the event that one of the waveguide or temperature changing elements requires repair or replacement.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to connect the DTS 20 to the waveguide (optical fiber 38) of Selker in order to have the two elements connected and thereby have a more precise positional relationship downhole.
	Selker fails to teach specifically that a time of flight model is used. 
	However, Tarvin teaches [0004-0005] that a DTS system uses optical time domain reflectometry (OTDR) wherein a pulse of optical energy is launched into an optical fiber and the backscattered optical energy returning from the fiber is observed as a function of time, which is proportional to distance along the fiber from which the backscattered light is received.
	Therefore, while not specifically referred to as a time-of-flight (TOF) model, the sensing principles of the DTS 20 and fiber optic cable 38 of Selker uses a time-of-flight principle based upon the emitted and reflected pulses as a function of time using the optical fiber. 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the device of Selker in view of Tarvin and calculate a flow direction and flow rate (velocity) using the distributed temperature sensing (DTS) as taught by Selker including using a time-of-flight model.

Claim 15: Selker in view of Tarvin teaches the system of claim 14, previous.  Selker teaches wherein the means for effecting temperature change is a temperature modifying element (temperature heating elements 22, 24 distributed along the well 36, Fig. 3).

Claim 16: Selker in view of Tarvin teaches the system of claim 15, previous.  Selker teaches wherein the temperature modifying element is selected from one or more of the following: an electrically powered heating element (col. 4, lines 6-20: the system is energized and de-energized and discussed as “electric heating”), a radiation source, or a piezoelectric element.

Claim 17, as best understood: Selker in view of Tarvin teaches the system of claim 14, previous.  Selker teaches effecting a temperature change comprises a heating fluid or a cooling fluid that is pumped to the location in the wellbore (col. 4, lines 17-22: A variety of methods in addition to electric heating described herein may be employed to create varying temperature within a structure, such as using heated or chilled fluid, chemical reactions, expanding or compressed gas, phase changes that absorb or release heat, or a wide variety of other configurations of electrical heating elements.).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the electrical heating or any of the other heating means and requirement to deploy and effectively use the heating means (including a pump) in order to have more than one source in the event of failure of a heating source to have a back-up. 

Claim 18, as best understood: Selker in view of Tarvin teaches the system of claim 14, previous.  Selker teaches wherein the means for effecting temperature change is an exothermic chemical reaction or an endothermic chemical reaction at the first location (col. 4, lines 17-22: A variety of methods in addition to electric heating described herein may be employed to create varying temperature within a structure, such as using heated or chilled fluid, chemical reactions, expanding or compressed gas, phase changes that absorb or release heat, or a wide variety of other configurations of electrical heating elements.).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the electrical heating or any of the other heating means and requirement to deploy and effectively use the heating means in order to have more than one source in the event of failure of a heating source to have a back-up.

Claim 4 is rejected as being unpatentable over Selker in view of Tarvin further in view of DiFoggio (US20130000389 herein after “DiFoggio”).
Claim 4:  Selker in view of Tarvin teaches the method of claim 1, previous.  Selker in view of Tarvin fails to teach wherein the temperature is sensed using one or more thermocouples, and wherein at least one thermocouple is disposed at each of the plurality of sensing locations.
	However, DiFoggio teaches temperature detection for a thermal flowmeter for wellbore fluid.  DiFoggio detects temperature using a thermocouple or a plurality of thermocouples 54 (Fig. 8) arranged at a plurality of discrete locations (claim 10).
	The choice of temperature detection means to detect a temperature of fluid upstream from where the fluid is heated is within the scope of a person having ordinary skill in the art.  The choice of temperature sensing means can be based on environment, cost, durability, compatibility, etc.  It is within the scope of a person having ordinary skill in the art to choose from a finite number of identified, predictable solutions for detecting temperature in a wellbore, with a reasonable expectation of success.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a thermocouple, as taught by DiFoggio, with the system of Selker in view of Tarvin as they have a fast response time and are very durable.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Selker in view of Tarvin further in view of Johnston (US20180223647 herein after “Johnston”)
Claim 5:  Selker in view of Tarvin teaches the method of claim 1, previous.  Selker in view of Tarvin fails to teach wherein the temperature is sensed using a plurality of gratings on an optical fiber inserted into the wellbore, and wherein at least one of the plurality of gratings are disposed at each of the plurality of sensing locations.
	However, Johnston teaches measuring downhole properties including temperature at a plurality of locations using an optical fiber sensor.  The sensing locations can including fiber Bragg gratings [0016].
	 The choice of temperature detection means to detect a temperature of fluid upstream from where the fluid is heated is within the scope of a person having ordinary skill in the art.  The choice of temperature sensing means can be based on environment, cost, durability, compatibility, etc.  It is within the scope of a person having ordinary skill in the art to choose from a finite number of identified, predictable solutions for detecting temperature in a wellbore, with a reasonable expectation of success.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use Bragg gratings at specific locations to detect temperature, as taught by Johnston, with the system of Selker in view of Tarvin as they are suitable for harsh and long-range environments.

Claim 13: Selker in view of Tarvin teaches the method of claim 1, previous.  Selker in view of Tarvin fails to teach deploying the means of effecting the temperature change using one or more of a continuous rod, a plurality of rods, a hollow continuous rod, drill pipe, tubing, coiled tubing, wireline, or a tractored wireline.
	However, Johnston teaches the introduction of temporary (or non-permanent) elements into a borehole by means of coiled tubing or wireline [0016]. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use any suitable means of deploying an element into a wellbore including coiled tubing or wireline as these are known techniques which yield predictable results by deploying an element into an existing borehole.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN F MORELLO/Examiner, Art Unit 2861                                                                                                                                                                                                        9/30/22

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861